We cannot grant the requested termination of parental rights. Aside from the apparent failure to serve the natural father in accordance with the court’s order allowing publication or with the alternative method provided by statute, the prospective adopting parent is the child’s seventy-six-year-old great-grandmother.
*182Although the Court greatly admires grandparents and other relatives who provide love and shelter to the children of family members who are less well situated to take care of them, there are some cases in which a fa’a Samoa adoption would be proper but a legal adoption would not. Every child has a strong interest in having natural or adoptive parents who will be able to support him and legally obliged to do so until he reaches the age of majority. This child is only two years old. When she reaches the age of majority her natural parents will be in their thirties and the prospective adoptive parent will be ninety-two years old. We understand that other family members may be willing to take over the care of the child if her great-grandmother should become unable to care for her, but this can happen whether or not the leggil rights and obligations of parenthood are shifted' from the natural parents to the great-grandmother. The only question before us is whether the natural parents’ legal rights and obligations should be terminated, and we conclude that they should not.